113 S.E.2d 15 (1960)
252 N.C. 121
STATE
v.
Forest M. HOLDER.
No. 145.
Supreme Court of North Carolina.
March 2, 1960.
Malcolm B. Seawell, Atty. Gen., Glenn L. Hooper, Jr., Asst. Atty. Gen., for the State.
Mullen, Holland & Cooke, Gastonia, by Frank P. Cooke, Gastonia, for defendant, appellant.
PER CURIAM.
The defendant asked for a new trial solely upon the ground that the court committed *16 error in recapitulating the defendant's evidence and contentions and that he was prejudiced by the reference to the treatment for alcoholism.
Inadvertence in stating the contentions or in recapitulating the evidence must be called to the attention of the court in time for correction. After verdict the objection comes too late. State v. Adams, 245 N.C. 344, 95 S.E.2d 902.
No error.